   8:19-cv-00381-JFB-CRZ Doc # 15 Filed: 12/11/20 Page 1 of 1 - Page ID # 34




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

BARBARA A. LESLIE, as the Personal
Representative of the Estate of Terry R.
Leslie, deceased;                                               8:19CV381

                     Plaintiff,
                                                                 ORDER
       vs.

UNION PACIFIC RAILROAD COMPANY,

                     Defendant.


      This matter comes before the Court on the parties’ Stipulation to Dismiss with

Prejudice (Filing No. 14) of this case. The Court being advised in the premises finds that

such an Order is proper.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed with prejudice, with each party to bear their own costs.


      Dated this 11th day of December, 2020.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
